Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Angeline Babel on 8/16/21.

Please Amend the claims as follows:
1. 	(Currently Amended) A subunit vaccine composition comprising a  nanocarrier self-assembled from poly(ethylene glycol)-bl-poly(propylene sulfide) (PEG-bl-PPS) copolymers loaded with one or more peptide antigens wherein the nanocarrier is a biocontinuous nanosphere or filomicelle, wherein the lipid antigen is selected from the group consisting of mycolic acid (MA), dieoxymycobactin, mannosyl phosphomycoketide, Mycobacterium tuberculosis (Mtb) total lipid extract (Tlip), sulfoglycolipid (SGL), phosphatidyl mannoside 2 (PIM2), phosphotidyl mannoside 6 (PIM6), lipoarabinomannan (LAM), trehalose dimycolate (TDM), glucose monomycolate (GMM), and wherein the subunit vaccine elicits a CD1 T cell response against the lipid antigen.


Election/Restrictions
Claims 1, 6-7, 10-16 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 10/7/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Status of the Claims
	Claims 1, 6-7, 10-16 and 18-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645